 

Exhibit 10.2

 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (as amended, supplemented, restated and/or
modified from time to time, this “Agreement”) is entered into as of February 4,
2020, among Boxlight Corporation, a Nevada corporation (the “Company”), and Lind
Global Macro Fund, LP, a Delaware limited partnership (the “Investor”).

 

BACKGROUND

 

A. The board of directors (the “Board of Directors”) of the Company has
authorized the issuance to Investor of the Note (as defined below) and the
Closing Shares (as defined below).

 

B. The Investor desires to purchase the Note and the Closing Shares on the terms
and conditions set forth in this Agreement.

 

C. Concurrently with the execution of this Agreement, the Company and the
Investor will enter into an Amended and Restated Security Agreement,
substantially in the form attached hereto as Exhibit A (the “Security
Agreement”), pursuant to which the Company will grant a second priority security
interest in substantially all of its assets to secure the Company’s obligations
hereunder.

 

D. Concurrently with the execution of this Agreement, the Company, the Investor
and the Subordinated Creditors (as defined below) will each enter into an
Amended and Restated Intercreditor Agreement, substantially in the form attached
hereto as Exhibit B (the “Intercreditor Agreement”).

 

E. Concurrently with the execution of this Agreement, the Company and the
Investor will each enter into a (i) Third Restated Secured Convertible
Promissory Note, which will supersede in its entirety the Second Restated
Secured Convertible Promissory Note dated September 24, 2019 issued by the
Company to the Investor, substantially in the form attached hereto as Exhibit C
(the “Restated 2019-1 Note”) and (ii) Restated Secured Convertible Promissory
Note, which will supersede in its entirety the Secured Convertible Promissory
Note dated December 13, 2019 issued by the Company to the Investor,
substantially in the form attached hereto as Exhibit D (the “Restated 2019-2
Note” and, together with the Restated 2019-1 Note, the “Restated 2019 Notes”).

 

NOW THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings specified or indicated below, and such meanings shall be
equally applicable to the singular and plural forms of such defined terms:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as it may be amended.

 

 

 

 

“Acquisition” means the acquisition by the Company or any direct or indirect
Subsidiary of the Company of a majority of the Equity Interests or substantially
all of the assets and business of any Person, whether by direct purchase of
Equity Interests, asset purchase, merger, consolidation or like combination.

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

 

“Agreement” has the meaning set forth in the preamble.

 

“Blue Sky Application” has the meaning set forth in Section 9.3(a).

 

“Board of Directors” has the meaning set forth in the recitals.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks are permitted or required to be closed in New York City.

 

“Capital Stock” means the Common Stock, Class B Common Stock, the Preferred
Stock of the Company and any other classes of capital stock of the Company.

 

“Change of Control” means, with respect to the Company:

 

  (a) a change in the composition of the board of directors of the Company at a
single shareholder meeting where a majority of the individuals that were
directors of the Company immediately prior to the start of such shareholder
meeting are no longer directors at the conclusion of such meeting;         (b) a
change in composition of the board of directors of the Company prior to the
termination of this Agreement where a majority of the individuals that were
directors as of the date of this Agreement cease to be directors of the Company
prior to the termination of this Agreement;         (c) unless their
replacements shall be approved by the Investor in the Investor’s sole
discretion, any two of the individuals who are the Chief Executive Officer,
President or Chairman of the Board of Directors as of the date of this Agreement
cease to hold such position at any time prior to the termination of this
Agreement;         (d) other than a shareholder that holds such a position at
the date of this Agreement, if a Person comes to have beneficial ownership,
control or direction over more than forty percent (40%) of the voting rights
attached to any class of voting securities of the Company; or         (e) the
sale or other disposition by the Company or any of its Subsidiaries in a single
transaction, or in a series of transactions, of all or substantially all of
their respective assets.

 

“Class B Common Stock” has the meaning set forth in Section 3.4(a).

 

2

 

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Shares” has the meaning set forth in Section 2.1.

 

“Code” has the meaning set forth in Section 2.1.

 

“Commitment Fee” means an amount equal to Twenty-Six Thousand Two Hundred Fifty
Dollars ($26,250).

 

“Common Stock” means the Class A common stock of the Company, par value $0.0001
per share.

 

“Company” has the meaning set forth in the preamble.

 

“Conversion Shares” means the shares of Common Stock issuable upon the full or
any partial conversion of the Note.

 

“December 2019 SPA” means that certain Securities Purchase Agreement dated
December 13, 2019 between the Company and the Investor.

 

“Effectiveness Period” means the period of time that will terminate upon the
first date on which all Investor Shares are either covered by the Registration
Statement or may be sold without restriction or have been sold by the Investor,
including volume or manner-of-sale restrictions, pursuant to Rule 144.

 

“Equity Interests” means and includes capital stock, membership interests and
other similar equity securities, and shall also include warrants or options to
purchase capital stock, membership interests or other equity interests.

 

“Event” means any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exempted Securities” means (a) shares of Common Stock or rights, warrants or
options to purchase Common Stock issued in connection with any Acquisition, (b)
equity securities issued by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock, (c) shares of Common Stock or rights,
warrants or options to purchase Common Stock issued to employees or directors
of, or consultants or advisors to, the Company or any of its Subsidiaries
pursuant to a plan, agreement or arrangement approved by the Board of Directors
(“Equity Plans”), or (d) shares of Common Stock actually issued upon the
exercise of options or shares of Common Stock actually issued upon the
conversion or exchange of any securities convertible into Common Stock, in each
case provided that such issuance is pursuant to the terms of the applicable
option or convertible security.

 

“Funding Amount” means an amount equal to Seven Hundred Fifty Thousand Dollars
($750,000).

 

3

 

 

“HSR Act” has the meaning set forth in Section 5.16.

 

“Intercreditor Agreement” has the meaning set forth in the recitals.

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Group” shall mean the Investor plus any other Person with which the
Investor is considered to be part of a group under Section 13 of the 1934 Act or
with which the Investor otherwise files reports under Sections 13 and/or 16 of
the 1934 Act.

 

“Investor Party” has the meaning set forth in Section 5.12(a).

 

“Investor Shares” means the Conversion Shares, the Closing Shares, the Make
Whole Shares and any other shares issued or issuable to the Investor pursuant to
this Agreement or the Note.

 

“IP Rights” has the meaning set forth in Section 3.10.

 

“Law” means any law, rule, regulation, order, judgment or decree, including,
without limitation, any federal and state securities Laws.

 

“Losses” has the meaning set forth in Section 5.12(a).

 

“Make Whole Shares” has the meaning set forth in Section 2.4.\

 

“March 2019 SPA” means that certain Securities Purchase Agreement dated March
22, 2019 between the Company and the Investor.

 

“Material Adverse Effect” means any material adverse effect on (i) the
businesses, properties, assets, prospects, operations, results of operations or
financial condition of the Company, or the Company and the Subsidiaries, taken
as a whole, or (ii) the ability of the Company to consummate the transactions
contemplated by this Agreement or to perform its obligations hereunder or under
the Note taken as a whole; provided, however, that none of the following shall
be deemed either alone or in combination to constitute, and none of the
following shall be taken into account in determining whether there has been or
would be, a Material Adverse Effect: (a) any adverse effect resulting from or
arising out of general economic conditions; (b) any adverse effect resulting
from or arising out of general conditions in the industries in which the Company
and the Subsidiaries operate; (c) any adverse effect resulting from any changes
to applicable Law; or (d) any adverse effect resulting from or arising out of
any natural disaster or any acts of terrorism, sabotage, military action or war
or any escalation or worsening thereof; provided, further, that any event,
occurrence, fact, condition or change referred to in clauses (a) through (d)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Company and/or the Subsidiaries compared to other
participants in the industries in which the Company and the Subsidiaries
operate.

 

4

 

 

“Maximum Percentage” means 4.99%; provided, that if at any time after the date
hereof the Investor Group beneficially owns in excess of 4.99% of any class of
Equity Interests in the Company that is registered under the 1934 Act (excluding
any Equity Interests deemed beneficially owned by virtue of the Note and the
Closing Shares), then the Maximum Percentage shall automatically increase to
9.99% so long as the Investor Group owns in excess of 4.99% of such class of
Equity Interests (and shall, for the avoidance of doubt, automatically decrease
to 4.99% upon the Investor Group ceasing to own in excess of 4.99% of such class
of Equity Interests).

 

“Money Laundering Laws” has the meaning set forth in Section 3.26.

 

“New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.

 

“Note” has the meaning set forth in Section 2.1.

 

“OFAC” has the meaning set forth in Section 3.24.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means, collectively, the Class A Preferred Stock, Class B
Preferred Stock and Class C Preferred Stock.

 

“Preferred A Stock” has the meaning set forth in Section 3.4(a).

 

“Preferred B Stock” has the meaning set forth in Section 3.4(a).

 

“Preferred C Stock” has the meaning set forth in Section 3.4(a).

 

“Prepayment Rights” shall have the meaning set forth in Section 2.5.

 

“Principal Amount” has the meaning set forth in Section 2.1.

 

“Proceedings” has the meaning set forth in Section 3.6.

 

“Prohibited Transaction” means a transaction with a third party or third parties
in which the Company issues or sells (or arranges or agrees to issue or sell):

 

(a) any debt, equity or equity-linked securities (including options or warrants)
that are convertible into, exchangeable or exercisable for, or include the right
to receive shares of the Company’s Capital Stock:

 

(i) at a conversion, repayment, exercise or exchange rate or other price that is
based on, and/or varies with, a discount to the future trading prices of, or
quotations for, shares of Common Stock; or

 

5

 

 

(ii) at a conversion, repayment, exercise or exchange rate or other price that
is subject to being reset at some future date after the initial issuance of such
debt, equity or equity-linked security or upon the occurrence of specified or
contingent events (other than warrants that may be repriced by the Company); or

 

(b) any securities in a capital or debt raising transaction or series of related
transactions which grant to an investor the right to receive additional
securities based upon future transactions of the Company on terms more favorable
than those granted to such investor in such first transaction or series of
related transactions;

 

and are deemed to include transactions generally referred to as at-the-market
transactions (ATMs) or equity lines of credit and stand-by equity distribution
agreements, and convertible securities and loans having a similar effect.
Notwithstanding the foregoing, and for the avoidance of doubt, rights issuances,
shareholder purchase plans, Equity Plans, convertible securities, or issuances
of Equity Interests, based on the trading price of the Common Stock on the
Trading Market but each at a fixed price per share, shall not be deemed to be a
Prohibited Transaction.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Investor Shares covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and any “free writing prospectus” as defined in
Rule 405 under the 1933 Act.

 

“register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Investor Shares pursuant
to the provisions of this Agreement, including the Prospectus and amendments and
supplements to such Registration Statement, and including post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement.

 

“Restated 2019 Notes” has the meaning set forth in the recitals.

 

“Restated 2019-1 Note” has the meaning set forth in the recitals.

 

“Restated 2019-2 Note” has the meaning set forth in the recitals.

 

“Reverse Split” has the meaning set forth in Section 5.21.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.5(a).

 

“Securities” means the Note and the Investor Shares.

 

6

 

 

“Securities Termination Event” means either of the following has occurred:

 

(a) trading in securities generally in the United States has been suspended or
limited for a consecutive period of greater than three (3) Business Days; or

 

(b) a banking moratorium has been declared by the United States or the New York
State authorities and is continuing for a consecutive period of greater than
three (3) Business Days.

 

“Security Agreement” has the meaning set forth in the recitals.

 

“Stockholder Approval” shall mean the approval of the holders of a majority of
the outstanding shares of Company’s voting Common Stock: (a) if and to the
extent legally required, to amend the Company’s Restated Certificate of
Incorporation to increase the number of authorized shares of Common Stock by at
least the number of shares of Common Stock equal to the number of Shares
issuable hereunder, (b) to ratify and approve all of the transactions
contemplated by the Transaction Documents, the Restated 2019 Notes, the March
2019 SPA and the December 2019 SPA, including the issuance of all of Investor
Shares (as such term is defined in each of such documents) issued and
potentially issuable to the Investor thereunder, all as may be required by the
applicable rules and regulations of the Trading Market (or any successor
entity).

 

“Subordinated Creditors” means collectively, (a) Daren Beamish and Silvia
Beamish, as holders of a 6% $656,000 installment note of the Company dated June
22, 2018 and payable quarterly over three years, and (b) Modern Robotics, Inc.,
as holder of a 6% $70,000 note dated March 12, 2019 and payable on March 12,
2020.

 

“Subsidiaries” and “Subsidiary” have the meaning set forth in Section 3.4(b).

 

“Trading Market” means whichever of the New York Stock Exchange, NYSE American,
or the Nasdaq Stock Market (including the Nasdaq Capital Market), on which the
Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Note, the Security Agreement
and any other documents or agreements executed or delivered in connection with
the transactions contemplated hereunder.

 

“VWAP” means, as of any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of one share of Common
Stock trading in the ordinary course of business on the applicable Trading Price
for such date (or the nearest preceding date) on such Trading Market as reported
by Bloomberg Financial L.P.; (b) if the Common Stock is not then listed on a
Trading Market and if the Common Stock is traded in the over-the-counter market,
as reported by the OTC Bulletin Board, the volume weighted average price of one
share of Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board, as reported by Bloomberg Financial L.P.; (c) if the Common Stock
is not then listed or quoted on the OTC Bulletin Board and if prices for the
Common Stock is then reported in the “Pink Sheets” published by the Pink OTC
Markets Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price of one share of Common Stock so
reported, as reported by Bloomberg Financial L.P.; or (d) in all other cases,
the fair market value of one share of Common Stock as determined by an
independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company (in each case rounded to four decimal places).

 

7

 

 

2. PURCHASE AND SALE OF THE NOTE AND CLOSING SHARES.

 

2.1 Purchase and Sale of the Note and Closing Shares. Subject to the terms and
conditions set forth herein, at the Closing, the Company shall issue and sell to
the Investor, and the Investor shall purchase from the Company, (a) a
convertible promissory note, in the form attached hereto as Exhibit E (the
“Note”), in the principal amount of Eight Hundred Twenty-Five Thousand Dollars
($825,000.00) (the “Principal Amount”) and (b) that number of shares of
restricted Common Stock as shall be determined by dividing $60,000 by the VWAP
for the 20 trading days ended February 4, 2020 (the “Closing Shares”), in
exchange for the Funding Amount. The Investor and the Company agree that for
U.S. federal income tax purposes and applicable state, local and non-U.S. tax
purposes, the Funding Amount shall be allocable between the Note and the Closing
Shares based on the relative fair market values thereof. Neither the Investor
nor the Company shall take any contrary position on any tax return, or in any
audit, claim, investigation, inquiry or proceeding in respect of taxes, unless
otherwise required pursuant to a final determination within the meaning of
Section 1313 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any analogous provision of applicable state, local or non-U.S. law.

 

2.2 Closing. The closing hereunder, including payment for and delivery of the
Note and the Closing Shares, shall take place remotely via the exchange of
documents and signatures, no later than ten (10) Business Days following the
execution and delivery of this Agreement, subject to satisfaction or waiver of
the conditions set forth in Section 6, or at such other time and place as the
Company and the Investor agree upon, orally or in writing (the “Closing,” and
the date of the Closing being the “Closing Date”).

 

2.3 Commitment Fee. At the Closing, the Company shall pay to the Investor the
Commitment Fee, in United States dollars and in immediately available funds. The
Commitment Fee shall be paid by being offset against the Funding Amount payable
by the Investor at Closing.

 

2.4 Make Whole Shares. If the five-day VWAP as of the close of business on the
six-month anniversary of the Closing Date is less than the 20-day VWAP as of the
close of business on the day immediately prior to the Closing Date, the Company
shall within two Business Days issue to the Investor a number of additional
shares of Common Stock (the “Make Whole Shares”) that is equal to the difference
of (a) $100,000 divided by the five-day VWAP as of the close of business on the
six-month anniversary of the Closing Date and (b) the aggregate number of
Closing Shares issued to the Investor at Closing.

 

2.5 Prepayment Right. As set forth in the Note, in its sole discretion and upon
giving the prior written notice set forth in the Note, the Company will have the
right to pre-pay the entire then outstanding principal amount of the Note and
all interest accrued thereon at any time with no penalty or premium of any kind
(“Prepayment Right”); provided, that in the event that the Company elects to
exercise its Prepayment Right, the Investor will have the option to convert up
to twenty-five percent (25%) of the then outstanding principal amount of the
Note and all interest accrued thereon, at a price per share equal to the lesser
of the Cash Repayment Price and the Conversion Price (as each such terms is
defined in the Note).

 

8

 

 

2.6 Second Rank Obligation. As an inducement for the Investor to enter into this
Agreement and to purchase the Note, all obligations of the Company pursuant to
this Agreement and the Note shall be secured by a second priority security
interest in and lien upon all assets of the Company pursuant to the Security
Agreement.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Investor and covenants with the Investor that, except as is set
forth in the Disclosure Letter being delivered to the Investor as of the date
hereof and as of the Closing Date, the following representations and warranties
are true and correct:

 

3.1 Organization and Qualification. The Company is a corporation duly organized
and validly existing in good standing under the Laws of the State of Nevada and
has the requisite corporate power and authority to own its properties and to
carry on its business as now being conducted. The Company is duly qualified to
do business and is in good standing in every jurisdiction in which the ownership
of its property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.

 

3.2 Authorization; Enforcement; Compliance with Other Instruments. The Company
has the requisite corporate power and authority to execute the Transaction
Documents, to issue and sell the Note pursuant hereto, and to perform its
obligations under the Transaction Documents, including issuing the Investor
Shares on the terms set forth in this Agreement. The execution and delivery of
the Transaction Documents by the Company and the issuance and sale of the Note
and the issuance of the Closing Shares pursuant hereto, including without
limitation the reservation of the Conversion Shares and the Make Whole Shares
for future insuance, have been duly and validly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors, its stockholders or any other Person in
connection therewith. The Transaction Documents have been duly and validly
executed and delivered by the Company and constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar Laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

 

3.3 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Note and the issuance
of the Closing Shares and, if applicable, the Make Whole Shares hereunder will
not (a) conflict with or result in a violation of the Company’s Articles of
Incorporation or Bylaws, (b) conflict with, or constitute a material default (or
an event which, with notice or lapse of time or both, would become a material
default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, any material agreement to which the Company or
any of the Subsidiaries is a party, or (c) subject to the making of the filings
referred to in Section 5, and, violate in any material respect any Law or any
rule or regulation of the Nasdaq Stock Market applicable to the Company or any
of the Subsidiaries or by which any of their properties or assets are bound or
affected. Assuming the accuracy of the Investor’s representations in Section 4
and subject to the making of the filings referred to in Section 5, (i) no
approval or authorization will be required from any governmental authority or
agency, regulatory or self-regulatory agency or other third party (including the
Nasdaq Stock Market) in connection with the issuance of the Note, the Closing
Shares and, if applicable, the Make Whole Shares and the other transactions
contemplated by this Agreement (including the issuance of the Conversion Shares
upon conversion of the Note) and (ii) the issuance of the Note, the Closing
Shares and, if applicable, the Make Whole Shares, and the issuance of the
Conversion Shares upon the conversion of the Note will be exempt from the
registration and qualification requirements under the 1933 Act and all
applicable state securities Laws.

 

9

 

 

3.4 Capitalization and Subsidiaries.

 

(a) The authorized Capital Stock of the Company consists of: (i) 150,000,000
shares of Common Stock; (ii) 50,000,000 shares of Class B non-voting Common
Stock (the “Class B Common Stock”), (iii) 250,000 shares of voting Series A
preferred stock, par value $0.0001 per share (the “Preferred A Stock”), (iv)
1,200,000 shares of voting Series B preferred stock, par value $0.0001 per share
(the “Preferred B Stock”), (v) 270,000 shares of voting Series C preferred
stock, par value $0.0001 per share (the “Preferred C Stock”), and (vi)
48,280,000 shares to be designated by the Company’s Board of Directors. As of
the close of business on December 31, 2019: (A) 11,698,697 shares of Common
Stock were issued and outstanding (not including shares held in treasury); (B)
no shares of Class B Common Stock were issued and outstanding (not including
shares held in treasury); (C) no shares of Common Stock or Class B Common Stock
were issued and held by the Company in its treasury; (D) 167,972 shares of
Preferred Stock were issued and outstanding, and (E) no shares of Preferred
Stock were issued and or held by the Company in its treasury; and since December
31, 2019, and through the date of this Agreement, the Company has issued 523,751
of additional shares of Common Stock and 0 shares of Preferred Stock. As of
December 31, 2019, (x) an aggregate of 2,418,578 shares of Common stock are
issuable upon exercise of options granted under the Company’s 2014 Stock
Incentive Plan of which 1,634,617 shares were exercisable as of December 31,
2019 and 271,860 additional shares are reserved for future issuance thereunder;
(y) 350,000 shares of Common Stock are reserved for issuance upon exercise of
outstanding warrants with exercise prices ranging from $1.20 to $7.70 per share.
The Closing Shares, when issued pursuant to Section 2.1 of this Agreement,
respectively, will be been validly issued, fully paid non-assessable and free
from all taxes, liens and charges with respect to the issuance thereof. The
Company has duly reserved up to 725,259 shares of Common Stock for issuance upon
conversion of the Note (which assumes Repayment Shares are used to pay all
principal installments and accrued interest under the Note) and has duly
reserved up to 100,000 additional shares of Common Stock for issuance of the
Make Whole Shares, if any (assuming a $1.00 per share five-day VWAP as of the
closing of business on the six-month anniversary of the Closing Date). The
Conversion Shares, when issued upon conversion of the Note in accordance with
its terms, and the Make Whole Shares, if and when issued pursuant to Section 2.4
of this Agreement, will be validly issued, fully paid and non-assessable and
free from all taxes, liens and charges with respect to the issuance thereof. No
shares of the Company’s Capital Stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company. The Company’s Articles of Incorporation, as amended, and Bylaws on file
on the SEC’s EDGAR website are true and correct copies of the Company’s Articles
of Incorporation and Bylaws as in effect as of the date hereof. The Company is
not in violation of any provision of its Articles of Incorporation or Bylaws.

 

10

 

 

(b) Schedule 3.4(b) lists each direct and indirect subsidiary of the Company
(each, a “Subsidiary” and collectively, the “Subsidiaries”) and indicates for
each Subsidiary (i) the authorized capital stock or other Equity Interest of
such Subsidiary as of the date hereof, (ii) the number and kind of shares or
other ownership interests of such Subsidiary that are issued and outstanding as
of the date hereof, and (iii) the owner of such shares or other ownership
interests. Except as set forth on Schedule 3.4(b), no Subsidiary has any
outstanding stock options, warrants or other instruments pursuant to which such
Subsidiary may at any time or under any circumstances be obligated to issue any
shares of its capital stock or other Equity Interests. Each Subsidiary is duly
organized and validly existing in good standing under the laws of its
jurisdiction of formation and has all requisite power and authority to own its
properties and to carry on its business as now being conducted.

 

(c) Except as set forth on Schedule 3.4(c), neither the Company nor any
Subsidiary is bound by any agreement or arrangement pursuant to which it is
obligated to register the sale of any securities under the 1933 Act. There are
no outstanding securities of the Company or any of the Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem or purchase any security of the
Company or any Subsidiary. There are no outstanding securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Note or the Investor Shares. Neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

 

3.5 SEC Documents; Financial Statements.

 

(a) As of the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(b) As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, and audited by a firm
that is a member a member of the Public Companies Accounting Oversight Board
consistently applied, during the periods involved (except as may be otherwise
indicated in such financial statements or the notes thereto, or, in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and consolidated cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). No other written information provided by or on
behalf of the Company to the Investor in connection with the Investor’s purchase
of the Note or the issuance of the Closing Shares or, if applicable, the Make
Whole Shares, which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.

 

11

 

 

(c) The Company and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) reasonable
controls to safeguard assets are in place and (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

3.6 Litigation and Regulatory Proceedings. Except as disclosed in SEC Documents,
there are no material actions, causes of action, suits, claims, proceedings,
inquiries or investigations (collectively, “Proceedings”) before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the executive officers of Company or any of the
Subsidiaries, threatened against or affecting the Company or any of the
Subsidiaries, the Common Stock or any other class of issued and outstanding
shares of the Company’s Capital Stock, or any of the Company’s or the
Subsidiaries’ officers or directors in their capacities as such and, to the
knowledge of the executive officers of the Company, there is no reason to
believe that there is any basis for any such Proceeding.

 

3.7 No Undisclosed Events, Liabilities or Developments. No event, development or
circumstance has occurred or exists, or to the knowledge of the executive
officers of the Company is reasonably anticipated to occur or exist that (a)
would reasonably be anticipated to have a Material Adverse Effect or (b) would
be required to be disclosed by the Company under applicable securities Laws on a
registration statement filed with the SEC relating to an issuance and sale by
the Company of its Common Stock and which has not been publicly announced.

 

3.8 Compliance with Law. The Company and each of the Subsidiaries have conducted
and are conducting their respective businesses in compliance in all material
respects with all applicable Laws and are in compliance in all material respects
with the rules and regulations of the Nasdaq Stock Market. Except as set forth
on Schedule 3.8, the Company is not aware of any facts which could reasonably be
anticipated to lead to a delisting of the Common Stock by the Nasdaq Stock
Market in the future.

 

3.9 Employee Relations. Neither the Company nor any Subsidiary is involved in
any union labor dispute nor, to the knowledge of the Company, is any such
dispute threatened. Neither the Company nor any Subsidiary is a party to any
collective bargaining agreement. No executive officer (as defined in Rule 501(f)
of the 1933 Act) has notified the Company that such officer intends to leave the
Company’s employ or otherwise terminate such officer’s employment with the
Company.

 

12

 

 

3.10 Intellectual Property Rights. The Company and each Subsidiary owns or
possesses adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(collectively, “IP Rights”) necessary to conduct their respective businesses as
now conducted. None of the material IP Rights of the Company or any of the
Subsidiaries are expected to expire or terminate within three (3) years from the
date of this Agreement. Neither the Company nor any Subsidiary is infringing,
misappropriating or otherwise violating any IP Rights of any other Person. No
claim has been asserted, and no Proceeding is pending, against the Company or
any Subsidiary alleging that the Company or any Subsidiary is infringing,
misappropriating or otherwise violating the IP Rights of any other Person, and,
to the Company’s knowledge, no such claim or Proceeding is threatened, and the
Company is not aware of any facts or circumstances which might give rise to any
such claim or Proceeding. The Company and the Subsidiaries have taken
commercially reasonable security measures to protect the secrecy,
confidentiality and value of all of their material IP Rights.

 

3.11 Environmental Laws. Except, in each case, as would not be reasonably
anticipated to have a Material Adverse Effect, the Company and the Subsidiaries
(a) are in compliance with any and all applicable Laws relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants, (b) have received and hold all
permits, licenses or other approvals required of them under all such Laws to
conduct their respective businesses and (c) are in compliance with all terms and
conditions of any such permit, license or approval.

 

3.12 Title to Assets. The Company and the Subsidiaries have good and marketable
title to all personal property owned by them which is material to their
respective businesses, in each case free and clear of all liens, encumbrances
and defects except those set forth on Schedule 3.12. Any real property and
facilities held under lease by the Company or any Subsidiary are held under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and the Subsidiaries.

 

3.13 Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and the Subsidiaries are
engaged. Neither the Company nor any of the Subsidiaries has been refused any
insurance coverage sought or applied for, and the Company has no reason to
believe that it will not be able to renew all existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers.

 

3.14 Regulatory Permits. The Company and the Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from all
regulatory authorities and agencies necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any Subsidiary has received any notice of Proceedings
relating to the revocation or modification of any such certificate, approval,
authorization or permit, except for such certificates, approvals, authorizations
or permits with respect to which the failure to hold would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

13

 

 

3.15 No Materially Adverse Contracts, Etc. Except as set forth on Schedule 3.15,
neither the Company nor any of the Subsidiaries is (a) subject to any charter,
corporate or other legal restriction, or any judgment, decree or order which in
the judgment of the Company’s officers has or is expected in the future to have
a Material Adverse Effect or (b) a party to any contract or agreement which in
the judgment of the Company’s management has or would reasonably be anticipated
to have a Material Adverse Effect.

 

3.16 Taxes. The Company and the Subsidiaries each has made or filed, or caused
to be made or filed, all United States federal, and applicable state, local and
non-U.S. tax returns, reports and declarations required by any jurisdiction to
which it is subject and has paid all taxes and other governmental assessments
and charges that are material in amount, required to be paid by it, regardless
of whether such amounts are shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith by
appropriate proceedings and for which it has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and, the knowledge of the Company, there is no basis for any
such claim.

 

3.17 Solvency. After giving effect to the receipt by the Company of the proceeds
from the transactions contemplated by this Agreement (a) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; and (b) the current
cash flow of the Company, together with the proceeds the Company would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). The Company has no knowledge of any facts or circumstances
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction.

 

3.18 Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

3.19 Certain Transactions. Other than as disclosed in the SEC Documents, there
are no contracts, transactions, arrangements or understandings between the
Company or any of its Subsidiaries, on the one hand, and any director, officer
or employee of thereof on the other hand, that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated by the SEC in the Company’s
Form 10-K or proxy statement pertaining to an annual meeting of stockholders.

 

14

 

 

3.20 No General Solicitation. Neither the Company, nor any of its Affiliates,
nor any person acting on its behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Note pursuant to this Agreement.

 

3.21 Acknowledgment Regarding the Investor’s Purchase of the Note and the
Issuance of the Closing Shares. The Company’s Board of Directors has approved
the execution of the Transaction Documents and the issuance and sale of the Note
and the issuance of the Closing Shares and, if applicable, the Make Whole
Shares, based on its own independent evaluation and determination that the terms
of the Transaction Documents are reasonable and fair to the Company and in the
best interests of the Company and its stockholders. The Company is entering into
this Agreement and the Security Agreement and is issuing and selling the Note
and the issuance of the Closing Shares and, if applicable, the Make Whole Shares
voluntarily and without economic duress. The Company has had independent legal
counsel of its own choosing review the Transaction Documents and advise the
Company with respect thereto. The Company acknowledges and agrees that the
Investor is acting solely in the capacity of an arm’s length purchaser with
respect to the Note and the issuance of the Closing Shares and the transactions
contemplated hereby and that neither the Investor nor any person affiliated with
the Investor is acting as a financial advisor to, or a fiduciary of, the Company
(or in any similar capacity) with respect to execution of the Transaction
Documents or the issuance of the Note, the Closing Shares and, if applicable,
the Make Whole Shares or any other transaction contemplated hereby.

 

3.22 Shareholder Approval. The Nasdaq Stock Market rules and regulations do not
require the Company’s shareholders to approve the issuance of the Note or the
Investor Shares pursuant to the terms and conditions of this Agreement.

 

3.23 No Brokers’, Finders’ or Other Advisory Fees or Commissions. No brokers,
finders or other similar advisory fees or commissions will be payable by the
Company or any Subsidiary or by any of their respective agents with respect to
the issuance of the Note or any of the other transactions contemplated by this
Agreement.

 

3.24 OFAC. None of the Company nor any of the Subsidiaries nor, to the best
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company and/or any Subsidiary has been or is
currently subject to any United States sanctions administered by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”);
and the Company will not directly or indirectly use any proceeds received from
the Investor, or lend, contribute or otherwise make available such proceeds to
its Subsidiaries or to any affiliated entity, joint venture partner or other
person or entity, to finance any investments in, or make any payments to, any
country or person currently subject to any of the sanctions of the United States
administered by OFAC.

 

3.25 No Foreign Corrupt Practices. None of the Company or any of the
Subsidiaries has, directly or indirectly: (a) made or authorized any
contribution, payment or gift of funds or property to any official, employee or
agent of any governmental authority of any jurisdiction except as otherwise
permitted under applicable Law; or (b) made any contribution to any candidate
for public office, in either case, where either the payment or the purpose of
such contribution, payment or gift was, is, or would be prohibited under the
Foreign Corrupt Practices Act or the rules and regulations promulgated
thereunder or under any other legislation of any relevant jurisdiction covering
a similar subject matter applicable to the Company or its Subsidiaries and their
respective operations and the Company has instituted and maintained policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with such legislation.

 

15

 

 

3.26 Anti-Money Laundering. The operations of each of the Company and the
Subsidiaries are and have been conducted at all times in compliance with all
applicable anti-money laundering laws, regulations, rules and guidelines in its
jurisdiction of incorporation and in each other jurisdiction in which such
entity, as the case may be, conducts business (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental authority involving the Company or its Subsidiaries with respect to
any of the Money Laundering Laws is, to the best knowledge of the Company,
pending, threatened or contemplated.

 

3.27 Disclosure. The Company confirms that neither it, nor to its knowledge, any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that the Company believes constitutes material,
non-public information. The Company understands and confirms that the Investor
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to the
Investor regarding the Company, its business and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

3.28 No Other Representations. Except for the representations and warranties set
forth in this Agreement and in other Transaction Documents, the Company makes no
other representations or warranties to the Investor and makes no predictions or
forecasts of future revenues or earnings.

 

4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR. The Investor represents and
warrants to the Company as follows:

 

4.1 Organization and Qualification. The Investor is a limited partnership, duly
organized and validly existing in good standing under the laws of the State of
Delaware.

 

4.2 Authorization; Enforcement; Compliance with Other Instruments. The Investor
has the requisite power and authority to enter into this Agreement and the
Security Agreement and to perform its obligations under the Transaction
Documents. The execution and delivery by the Investor of the Transaction
Documents to which it is a party have been duly and validly authorized by the
Investor’s governing body and no further consent or authorization is required.
The Transaction Documents to which it is a party have been duly and validly
executed and delivered by the Investor and constitute valid and binding
obligations of the Investor, enforceable against the Investor in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

16

 

 

4.3 No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Investor and the purchase of the Note by
the Investor and the issuance of the Closing Shares and, if applicable, the Make
Whole Shares to the Investor will not (a) conflict with or result in a violation
of the Investor’s organizational documents, (b) conflict with, or constitute a
material default (or an event which, with notice or lapse of time or both, would
become a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, contract,
indenture mortgage, indebtedness or instrument to which the Investor is a party,
or (c) violate any Law applicable to the Investor or by which any of the
Investor’s properties or assets are bound or affected. No approval or
authorization will be required from any governmental authority or agency,
regulatory or self-regulatory agency or other third party in connection with the
purchase of the Note and the Closing Shares and the other transactions
contemplated by this Agreement.

 

4.4 Investment Intent; Accredited Investor. The Investor is purchasing the Note
and the Closing Shares for its own account, for investment purposes, and not
with a view towards distribution. The Investor is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D of the 1933 Act. The
Investor has, by reason of its business and financial experience, such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that it is capable of (a) evaluating
the merits and risks of an investment in the Note and the Investor Shares and
making an informed investment decision, (b) protecting its own interests and (c)
bearing the economic risk of such investment for an indefinite period of time.

 

4.5 Opportunity to Discuss. The Investor has received all materials relating to
the business, finance and operations of the Company and the Subsidiaries as it
has requested and has had an opportunity to discuss the business, management and
financial affairs of the Company and the Subsidiaries with the Company’s
management. In making its investment decision, the Investor has relied solely on
its own due diligence performed on the Company by its own representatives.

 

4.6 No Other Representations. Except for the representations and warranties set
forth in this Agreement and in other Transaction Documents, the Investor makes
no other representations or warranties to the Company.

 

5. OTHER AGREEMENTS OF THE PARTIES.

 

5.1 Legends, etc.

 

(a) Securities may only be disposed of pursuant to an effective registration
statement under the 1933 Act, to the Company or pursuant to an available
exemption from or in a transaction not subject to the registration requirements
of the 1933 Act, and in compliance with any applicable state securities laws. In
connection with any transfer of the Securities other than pursuant to an
effective registration statement, to the Company, to an Affiliate of the
Investor or in connection with a pledge as contemplated in Section 5.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
1933 Act.

 

17

 

 

(b) Certificates evidencing the Securities will contain the following legend, so
long as is required by this Section 5.1(b) or Section 5.1(c):

 

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. [THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES] [THESE SECURITIES] MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Note or the
Investor Shares, in accordance with applicable securities laws, pursuant to a
bona fide margin agreement in connection with a bona fide margin account and, if
required under the terms of such agreement or account, the Investor may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval or consent of the Company and no
legal opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion may be required
in connection with a subsequent transfer following default by the Investor
transferee of the pledge. No notice shall be required of such pledge. At the
Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the 1933 Act or other applicable provision of the 1933 Act to
appropriately amend the list of selling stockholders thereunder.

 

(c) Certificates evidencing the Investor Shares shall not contain any legend
(including the legend set forth in Section 5.1(b)): (i) while a Registration
Statement is effective under the 1933 Act, or (ii) following any sale of such
Investor Shares pursuant to Rule 144, or (iii) while such Investor Shares are
eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the Staff of the SEC). The Company
shall cause its counsel to issue any legal opinion or instruction required by
the Company’s transfer agent to comply with the requirements set forth in this
Section. Following the Closing Date or at such earlier time as a legend is no
longer required for the Investor Shares under this Section 5.1(c), the Company
will, no later than three (3) Business Days following the delivery by the
Investor to the Company or the Company’s transfer agent of a certificate
representing Investor Shares containing a restrictive legend, deliver or cause
to be delivered to the Investor a certificate representing such Investor Shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section
except as it may reasonably determine are necessary or appropriate to comply or
to ensure compliance with those applicable laws that are enacted or modified
after the Closing.

 

18

 

 

5.2 Furnishing of Information. As long as the Investor owns the Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the 1934 Act. As long as the Investor
owns Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Investor and make publicly available in
accordance with Rule 144(c) such information as is required for the Investor to
sell the Investor Shares under Rule 144. The Company further covenants that it
will take such further action as any holder of Securities may reasonably
request, all to the extent required from time to time to enable such Person to
sell such Investor Shares without registration under the 1933 Act within the
limitation of the exemptions provided by Rule 144 or other applicable
exemptions.

 

5.3 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the 1933 Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the 1933 Act of
the sale of the Securities to the Investor, or that will be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
Trading Market that would require, under the rules of the Trading Market,
stockholder approval.

 

5.4 Notification of Certain Events. The Company shall give prompt written notice
to the Investor of (a) the occurrence or non-occurrence of any Event, the
occurrence or non-occurrence of which would render any representation or
warranty of the Company contained in this Agreement or any other Transaction
Document, if made on or immediately following the date of such Event, untrue or
inaccurate in any material respect, (b) the occurrence of any Event that,
individually or in combination with any other Events, has had or could
reasonably be expected to have a Material Adverse Effect, (c) any failure of the
Company to comply with or satisfy any covenant or agreement to be complied with
or satisfied by it hereunder or any Event that would otherwise result in the
nonfulfillment of any of the conditions to the Investor’s obligations hereunder,
(d) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the consummation of the
transactions contemplated by this Agreement or any other Transaction Document,
or (e) any Proceeding pending or, to the Company’s knowledge, threatened against
a party relating to the transactions contemplated by this Agreement or any other
Transaction Document.

 

19

 

 

5.5 Available Stock. The Company shall at all times keep authorized and reserved
and available for issuance, free of preemptive rights, such number of shares of
Common Stock as are issuable upon conversion of the Note at any time and such
number of shares of Common Stock as the Company could foreseeable be required to
issue as Make Whole Shares. If the Company determines at any time that it does
not have a sufficient number of authorized shares of Common Stock to reserve and
keep available for issuance as described in this Section 5.5, the Company shall
use all commercially reasonable efforts to increase the number of authorized
shares of Common Stock by seeking stockholder approval for the authorization of
such additional shares.

 

5.6 Use of Proceeds. The Company will use the proceeds from the sale of the Note
and the Closing Shares for general corporate and working capital purposes.

 

5.7 Repayment of Note. If the Company incurs any debt, including the issuance of
any subordinated debt or convertible debt (other than the Note) or any preferred
stock, unless otherwise agreed in writing by the Investor or unless such debt is
issued to a seller as partial consideration paid to such seller in connection
with an Acquisition, the Company will immediately utilize the proceeds of such
issuance to repay the Note, if outstanding, unless waived by the Investor;
provided, however, that this Section 5.7 shall not apply to the transactions
identified on Schedule 5.7 hereto; provided, that the party providing such debt
enters into an intercreditor agreement with the Company and the Investor on
terms reasonably satisfactory to the Investor.

 

5.8 Intercreditor Agreement. In the event that the Company or any Subsidiary
incurs debt or issues convertible debt securities to a seller as partial
consideration paid to such seller in connection with an Acquisition, unless
otherwise waived in writing by the Investor, as a condition to consummation of
such Acquisition, the holder of such debt or convertible debt securities shall
enter into an intercreditor agreement with the Company and the Investor on terms
reasonably satisfactory to the Investor.

 

5.9 Prohibited Transactions. The Company hereby covenants and agrees not to
enter into any Prohibited Transactions without the Investor’s prior written
consent, until the earlier of (a) thirty (30) days after such time as the Note
has been repaid in full and/or has been converted into Conversion Shares and (b)
the date on which the Investor ceases to hold any shares of Common Stock or have
the right to acquire any shares of Common Stock.

 

5.10 Prohibition on Purchase Order Financing and Sale of Future Receipts. The
Company hereby covenants and agrees not to (a) utilize its purchase order
financing option pursuant to that certain Account Sale and Purchase Agreement,
dated as of May 5, 2017, between the Company and Sallyport Commercial Finance
LLC, or any similar facility entered into by the Company or (b) make any sales
of future receipts to Radium 2 Capital Inc. or any other affiliate of C6
Capital, in each case subsequent to the date hereof, without the prior written
consent of the Investor.

 

5.11 Securities Laws Disclosure; Publicity. The Company shall issue a press
release acceptable in form and substance to the Investor disclosing the
consummation of the transactions contemplated hereby and file a Current Report
on Form 8-K disclosing the consummation of the transactions contemplated hereby.
In addition, the Company will make such other filings and notices in the manner
and time required by the SEC and the Trading Market on which the Common Stock is
listed. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of the Investor, or include the name of the Investor in any filing with
the SEC (other than a registration statement and any exhibits to filings made in
respect of this transaction in accordance with periodic filing requirements
under the 1934 Act) or any regulatory agency or Trading Market, without the
prior written consent of the Investor, except to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Investor with prior notice of such disclosure.

 

20

 

 

5.12 Indemnification of the Investor.

 

(a) The Company will indemnify and hold the Investor, its Affiliates and their
respective directors, officers, managers, shareholders, members, partners,
employees and agents and permitted successors and assigns (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation and defense (collectively, “Losses”) that any such Investor Party
may suffer or incur as a result of or relating to:

 

(i) any breach or inaccuracy of any representation, warranty, covenant or
agreement made by the Company in any Transaction Document;

 

(ii) any misrepresentation made by the Company in any Transaction Document or in
any SEC Document;

 

(iii) any omission to state any material fact necessary in order to make the
statements made in any SEC Document, in light of the circumstances under which
they were made, not misleading;

 

(iv) any Proceeding before or by any court, public board, government agency,
self-regulatory organization or body based upon, or resulting from the
execution, delivery, performance or enforcement of any of the Transaction
Documents or the consummation of the transactions contemplated thereby, and
whether or not the Investor is party thereto by claim, counterclaim, crossclaim,
as a defendant or otherwise, or if such Proceeding is based upon, or results
from, any of the items set forth in clauses (i) through (iii) above.

 

(b) In addition to the indemnity contained herein, the Company will reimburse
each Investor Party for its reasonable legal and other expenses (including the
cost of any investigation, preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred.

 

(c) The provisions of this Section 5.12 shall survive the termination or
expiration of this Agreement.

 

5.13 Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide the Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto the Investor shall have
executed a written agreement regarding the confidentiality and use of such
information (including agreement not to trade Company securities while in
possession of such information). The Company understands and confirms that the
Investor shall be relying on the foregoing representations in effecting
transactions in securities of the Company.

 

21

 

 

5.14 Stockholder Approval. Prior to the Stockholder Approval, the Company shall
not be required to issue any Investor Shares if such issuance would cause the
Company to be required to obtain the approval of the stockholders of the Company
either pursuant to the rules and regulations of the Trading Market or otherwise.
The Company agrees to use its best efforts to, at the next regularly scheduled
annual stockholders meeting of the Company, which annual meeting shall in no
event occur later than May 31, 2020, obtain such Stockholder Approval as shall
be legally required, including the Stockholder Approval as may be required by
the applicable rules and regulations of the Trading Market (or any successor
entity). Prior to such stockholder meeting, the Company shall timely file a
proxy statement pursuant to Section 14(a) of the Exchange Act in compliance in
all material respects with the provisions of the Company’s Bylaws and all
applicable Law and shall recommend to its shareholders to vote in favor of the
Stockholder Approval. If the Stockholder Approval is not obtained at the 2020
annual stockholders meeting of the Company, the Company shall use its best
efforts to obtain the Stockholder Approval as soon as practicable thereafter.

 

5.15 Listing of Securities. The Company shall: (a) in the time and manner
required by each Trading Market on which the Common Stock is listed, prepare and
file with such Trading Market an additional shares listing application covering
the Investor Shares, (b) take all steps necessary to cause such shares to be
approved for listing on each Trading Market on which the Common Stock is listed
as soon as possible thereafter, (c) provide to the Investor evidence of such
listing, and (d) maintain the listing of such shares on each such Trading
Market.

 

5.16 Antitrust Notification. If the Investor determines, in the exercise of its
reasonable business judgment and upon the advice of counsel, that the issuance
of the Note or the Investor Shares pursuant to the terms hereof would be subject
to the provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”), the Company shall file as soon as practicable after
the date on which the Company receives notice from the Investor of the
applicability of the HSR Act and a request to so file with the United States
Federal Trade Commission and the United States Department of Justice the
notification and report form required to be filed by it pursuant to the HSR Act
in connection with such issuance.

 

5.17 Change of Prime Broker, Custodian. The Investor has informed the Company of
the names of its prime broker and its share custodian. The Investor shall notify
the Company of any change in its prime broker or share custodian within three
(3) Business Days of such change having taken effect.

 

5.18 Share Transfer Agent. The Company has informed the Investor of the name of
its share transfer agent and represents and warrants that the transfer agent
participates in the Depository Trust Company Fast Automated Securities Transfer
program. The Company shall not change its share transfer agent without the prior
written consent of the Investor.

 

5.19 Tax Treatment. The Investor and the Company agree that for U.S. federal
income tax purposes, and applicable state, local and non-U.S. income tax
purposes, the Note is not intended to be, and shall not be, treated as
indebtedness. Neither the Investor nor the Company shall take any contrary
position on any tax return, or in any audit, claim, investigation, inquiry or
proceeding in respect of taxes, unless otherwise required pursuant to a final
determination within the meaning of Section 1313 of the Code, or any analogous
provision of applicable state, local or non-U.S. law.

 

22

 

 

5.20 Set-Off.

 

(a) The Investor may set off any of its obligations to the Company (whether or
not due for payment), against any of the Company’s obligations to the Investor
(whether or not due for payment) under this Agreement and/or any other
Transaction Document.

 

(b) The Investor may do anything necessary to effect any set-off undertaken in
accordance with this Section 5.20 (including varying the date for payment of any
amount payable by the Investor to the Company).

 

5.21 Reverse Stock Split. If at any time the last closing trade price for the
Common Stock on the Trading Market as reported by the Trading Market is less
than $1.00, the Company shall promptly call a meeting of the stockholders of the
Company for purposes of approving a reverse stock split of the shares of Common
Stock such that the trade price of the Common Stock will be at least $2.00 (a
“Reverse Split”) and, subject to receipt of stockholder approval, shall use its
best efforts to promptly effect a Reverse Split.

 

6. CLOSING CONDITIONS

 

6.1 Conditions Precedent to the Obligations of the Investor. The obligation of
the Investor to fund the Note and acquire the Closing Shares at the Closing is
subject to the satisfaction or waiver by the Investor, at or before such
Closing, of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of such Closing as though made on and as of such
date;

 

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to such Closing;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or any Trading Market (except for
any suspensions of trading of not more than one day on which the Trading Market
is open solely to permit dissemination of material information regarding the
Company) at any time since the date of execution of this Agreement, and the
Common Stock shall have been at all times since such date listed for trading on
a Trading Market; and

 

23

 

 

(e) Limitation on Beneficial Ownership. The issuance of the Note, the Closing
Shares and, if applicable, the Make Whole Shares shall not cause the Investor
Group to become, directly or indirectly, a “beneficial owner” (within the
meaning of Section 13(d) of the 1934 Act and the rules and regulations
promulgated thereunder) of a number of Equity Interests of a class that is
registered under the 1934 Act which exceeds the Maximum Percentage of the Equity
Interests of such class that are outstanding at such time.

 

(f) Restated 2019 Notes. Each of the Restated 2019-1 Note and Restated 2019-2
Note shall have been executed by the Company and delivered to the Investor.

 

6.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to issue the Note and other Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before such Closing, of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of such Closing Date as though made on and as of
such date;

 

(b) Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Closing; and

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

7. EVENTS OF DEFAULT

 

7.1 Events of Default. The occurrence of any of the following events shall be an
“Event of Default” under this Agreement:

 

(a) an Event of Default under the Note;

 

(b) any of the representations or warranties made by the Company or any of its
agents, officers, directors, employees or representatives in any Transaction
Document or public filing being inaccurate, false or misleading in any material
respect, as of the date as of which it is made or deemed to be made, or any
certificate or financial or other written statements furnished by or on behalf
of the Company to the Investor or any of its representatives, is inaccurate,
false or misleading, in any material respect, as of the date as of which it is
made or deemed to be made, or on any Closing Date; or

 

(c) a failure by the Company to comply with any of its covenants or agreements
set forth in this Agreement.

 

24

 

 

7.2 Investor Right to Investigate and Event of Default. If in the Investor’s
reasonable opinion, an Event of Default has occurred, or is or may be
continuing:

 

(a) the Investor may notify the Company that is wishes to investigate such
purported Event of Default;

 

(b) the Company shall cooperate with the Investor in such investigation;

 

(c) the Company shall comply with all reasonable requests made by the Investor
to the Company in connection with any investigation by the Investor and shall
(i) provide all information requested by the Investor in relation to the Event
of Default to the Investor; provided that the Investor agrees that any
materially price sensitive information and/or non-public information will be
subject to confidentiality, and (ii) provide all such requested information
within three (3) Business Days of such request; and

 

(d) the Company shall pay all reasonable costs incurred by the Investor in
connection with any such investigation.

 

7.3 Remedies Upon an Event of Default

 

(a) If an Event of Default occurs pursuant to Section 7.1(a), the Investor shall
have such remedies as is set forth in the Note.

 

(b) If an Event of Default occurs pursuant to Section 7.1(b) or Section 7.1(c)
and is not remedied within (i) two (2) Business Days for an Event of Default
occurring by the Company’s failure to comply with Sections 5.1(c) and 7.1(c) or
Section 3.2 of the Note, or (ii) ten (10) Business Days for all other Events of
Default, provided, however, that there shall be no cure period for an Event of
Default described in Section 2.1(i), 2.1(j) or 2.1(k) of the Note, the Investor
may declare, by notice to the Company, effective immediately, all outstanding
obligations by the Company under the Transaction Documents to be immediately due
and payable in immediately available funds and the Investor shall have no
obligation to consummate any Closing under this Agreement or to accept the
conversion of any Note into Conversion Shares.

 

(c) If any Event of Default occurs and is not remedied within (i) two (2)
Business Days for an Event of Default occurring by the Company’s failure to
comply with Sections 5.1(c) and 7.1(c) or Section 3.2 of the Note, or (ii) ten
(10) Business Days for all other Events of Default, provided, however, that
there shall be no cure period for an Event of Default described in Section
2.1(i), 2.1(j) or 2.1(k) of the Note, the Investor may, by written notice to the
Company, terminate this Agreement effective as of the date set forth in the
Investor’s notice.

 

25

 

 

8. TERMINATION

 

8.1 Events of Termination. This Agreement:

 

(a) may be terminated:

 

(i) by the Investor on the occurrence or existence of a Securities Termination
Event or a Change of Control;

 

(ii) by the mutual written consent of the Company and the Investor, at any time;

 

(iii) by either Party, by written notice to the other Party, effective
immediately, if the Closing has not occurred within fifteen (15) Business Days
of the date of this Agreement or such later date as the Company and the Investor
agree in writing, provided that the right to terminate this Agreement under this
Section 8.1(a)(iii) is not available to any party that is in material breach of
or material default under this Agreement or whose failure to fulfill any
obligation under this Agreement has been the principal cause of, or has resulted
in the failure of the Closing to occur; or

 

(iv) by the Investor, in accordance with Section 7.3(c).

 

8.2 Automatic Termination. This Agreement will automatically terminate, without
further action by the parties, at the time after the Closing that the Principal
Amount outstanding under the Note and any accrued but unpaid interest is reduced
to zero (0), whether as a result of Conversion or repayment by the Company in
accordance with the terms of this Agreement and the Note.

 

8.3 Effect of Termination.

 

(a) Subject to Section 8.3(b), each party’s right of termination under Section
8.1 is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies.

 

(b) If the Investor terminates this Agreement under Section 8.1(a)(i):

 

(i) the Investor may declare, by notice to the Company, all outstanding
obligations by the Company under the Transaction Documents to be due and payable
(including, without limitation, the immediate repayment of any Principal Amount
outstanding under the Note plus accrued but unpaid interest) without
presentment, demand, protest or any other notice of any kind, all of which are
expressly waived by the Company, anything to the contrary contained in this
Agreement or in any other Transaction Document notwithstanding; and

 

(ii) the Company must within five (5) Business Days of such notice being
received, pay to the Investor in immediately available funds the outstanding
Principal Amount for the Note plus all accrued interest thereon (if any), unless
the Investor terminates this Agreement as a result of an Event of Default and
provided that (A) subsequent to the termination under Section 8.1(a)(i), the
Investor is not prohibited by Law or otherwise from exercising its conversion
rights pursuant to this Agreement or the Note, (B) the Investor actually
exercises its conversion rights under this Agreement or the Note, and (C) the
Company otherwise complies in all respects with its obligation to issue
Conversion Shares in accordance with the Note (which obligation will survive
termination).

 

26

 

 

(c) Upon termination of this Agreement, the Investor will not be required to
fund any further amount after the date of termination of the Agreement, provided
that termination will not affect any undischarged obligation under this
Agreement, and any obligation of the Company to pay or repay any amounts owing
to the Investor hereunder and which have not been repaid at the time of
termination.

 

(d) Nothing in this Agreement will be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other Party of its obligations under this Agreement.

 

(e) Notwithstanding anything herein to the contrary, the Company’s covenant
under Section 5.8 of this Agreement shall survive the termination of this
Agreement in accordance with its terms.

 

9. REGISTRATION RIGHTS

 

9.1 Registration.

 

(a) Piggyback Registration Rights. If the Company within the first six (6)
months of the Closing Date determines to file a registration statement under the
1933 Act to register the offer and sale, by the Company, of Common Stock (other
than (x) on Form S-3 for an at the market “baby” shelf offering, (y) on Form S-4
or Form S-8 under the 1933 Act or any successor forms thereto or (z) a
registration of securities solely relating to an offering and sale to employees
or directors of the Company pursuant to any employee stock plan or other
employee benefit plan arrangement), the Company shall, as soon as reasonably
practicable, give written notice to the Investor of its intention to so register
the offer and sale of Common Stock and, upon the written request, given within
five (5) Business Days after delivery of any such notice by the Company, of the
Investor to include in such registration the Investor Shares (which request
shall specify the number of Investor Shares proposed to be included in such
registration), the Company shall cause all such Investor Shares to be included
in such registration statement on the same terms and conditions as the Common
Stock otherwise being sold pursuant to such registered offering.

 

(b) Expenses. Except as otherwise expressly provided herein, the Company will
pay all fees and expenses incident to the performance of or compliance with this
Section 9, including all fees and expenses associated with effecting the
registration of the Investor Shares, including all filing and printing fees, the
Company’s counsel and accounting fees and expenses, costs associated with
clearing the Investor Shares for sale under applicable state securities laws,
listing fees, fees and expenses of one counsel to the Investor and the
Investor’s reasonable expenses in connection with the registration, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Investor Shares being sold.

 

27

 

 

9.2 Company Obligations. The Company will use its commercially reasonable
efforts to effect the registration of the Investor Shares in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

 

(a) use its commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment
and notify the Company of the issuance of any such order and the resolution
thereof, or its receipt of notice of the initiation or threat of any proceeding
for such purpose;

 

(b) prior to any public offering of Investor Shares, use its best commercial
efforts to register or qualify or cooperate with the Investor and its counsel in
connection with the registration or qualification of such Investor Shares for
offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Investor and do any and all other commercially reasonable acts
or things necessary or advisable to enable the distribution in such
jurisdictions of the Investor covered by the Registration Statement and the
Company shall promptly notify the Investor of any notification with respect to
the suspension of the registration or qualification of any of such Investor
Shares for sale under the securities or blue sky laws of such jurisdictions or
its receipt of notice of the initiation or threat of any proceeding for such
purpose;

 

(c) immediately notify the Investor, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Registration Statement or Prospectus includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the Prospectus, in light of the circumstances in which they were
made), and promptly prepare, file with the SEC and furnish to such holder a
supplement to or an amendment of such Registration Statement or Prospectus as
may be necessary so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of such Prospectus, in light of the circumstances in
which they were made);

 

(d) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act;

 

(e) hold in confidence and not make any disclosure of information concerning the
Investor provided to the Company unless (i) disclosure of such information is
necessary to comply with federal or state securities laws, (ii) the disclosure
of such information is necessary to complete the Registration Statement or to
avoid or correct a misstatement or omission in the Registration Statement, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement, and upon learning that disclosure of such information concerning the
Investor is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt written notice to the Investor
and allow the Investor, at the Investor’s expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information; and

 

28

 

 

(f) take all other reasonable actions necessary to expedite and facilitate
disposition by the Investor of all Investor Shares pursuant to the Registration
Statement.

 

9.3 Indemnification.

 

(a) Indemnification by the Company. The Company will indemnify and hold harmless
the Investor Parties, from and against any Losses to which they may become
subject under the 1933 Act or otherwise, arising out of, relating to or based
upon: (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement, any preliminary Prospectus, final
Prospectus or other document, including any Blue Sky Application (as defined
below), or any amendment or supplement thereof or any omission or alleged
omission of a material fact required to be stated therein or, in the case of the
Registration Statement, necessary to make the statements therein not misleading
or, in the case of any preliminary Prospectus, final Prospectus or other
document, necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Investor
Shares under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) any violation or
alleged violation by the Company or its agents of the 1933 Act, the 1934 Act or
any similar federal or state law or any rule or regulation promulgated
thereunder applicable to the Company or its agents and relating to any action or
inaction required of the Company in connection with the registration or the
offer or sale of the Investor Shares pursuant to any Registration Statement; or
(iv) any failure to register or qualify the Investor Shares included in any such
Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on the Investor’s behalf and will reimburse
the Investor Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating, preparing or defending any
such Losses; provided, however, that the Company will not be liable in any such
case if and to the extent, but only to the extent, that any such Losses arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
the Investor or any such controlling Person in writing specifically for use in
such Registration Statement or Prospectus.

 

(b) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim, action, suit or proceeding with respect to which it seeks
indemnification following such Person’s receipt of, or such Person otherwise
become aware of, the commencement of such claim, action, suit or proceeding and
(ii) permit such indemnifying party to assume the defense of such claim, action,
suit or proceeding with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (A) the indemnifying party has agreed to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such Person
or (C) in the reasonable judgment of any such Person, based upon written advice
of its counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure or delay of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure or delay to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

29

 

 

(c) Contribution. If for any reason the indemnification provided for in the
preceding paragraph (a) is unavailable to an indemnified party or insufficient
to hold it harmless, other than as expressly specified therein, the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnified party and the indemnifying party, as well as
any other relevant equitable considerations. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the 1933 Act shall be
entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. The indemnity and contribution agreements contained in this
Section are in addition to any other rights or remedies that any indemnified
party may have under applicable law, by separate agreement or otherwise.

 

10. RIGHTS TO FUTURE STOCK ISSUANCES. Subject to the terms and conditions of
this Section 10 and applicable securities laws, if at any time prior to the
second anniversary of the Closing, the Company proposes to offer or sell any New
Securities, the Company shall first offer the Investor the opportunity to
purchase up to ten percent (10%) of such New Securities. The Investor shall be
entitled to apportion the right of first offer hereby granted to it in such
proportions as it deems appropriate among itself and its Affiliates.

 

10.1 Subject at all times to the provisions of Section 5.13 of this Agreement,
the Company shall give notice (the “Offer Notice”) to the Investor, stating (a)
its bona fide intention to offer such New Securities, (b) the number of such New
Securities to be offered, and (c) the price and terms, if any, upon which it
proposes to offer such New Securities.

 

10.2 By notification to the Company within ten (10) days after the Offer Notice
is given, the Investor may elect to purchase or otherwise acquire, at the price
and on the terms specified in the Offer Notice, up to ten percent (10%) of such
New Securities. The closing of any sale pursuant to this Section 10 shall occur
within the later of ninety (90) days of the date that the Offer Notice is given
and the date of initial sale of New Securities pursuant to Section 10.3.

 

10.3 The Company may, during the ninety (90) day period following the expiration
of the period provided in Section 10.2, offer and sell the remaining portion of
such New Securities to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Investors in accordance with this Section 10.

 

30

 

 

10.4 The right of first offer in this Section 10 shall not be applicable to
Exempted Securities, any New Securities registered for sale under the 1933 Act,
or the securities identified in Schedule 5.7.

 

11. GENERAL PROVISIONS

 

11.1 Fees and Expenses. Prior to the date of this Agreement, the Company has
paid Morgan, Lewis & Bockius LLP $15,000. At the Closing, the Company shall
reimburse the Investor up to an additional $30,000 of due diligence costs and
reasonable fees and disbursements of Morgan, Lewis & Bockius LLP in connection
with the preparation of the Transaction Documents it being understood that
Morgan, Lewis & Bockius LLP has not rendered any legal advice to the Company in
connection with the transactions contemplated hereby and that the Company has
relied for such matters on the advice of its own counsel. Except as specified
above, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Note and
Closing Shares.

 

11.2 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via email at the email address specified in
this Section prior to 5:00 p.m. (New York time) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via email at the email address specified in this Section on a day that
is not a Business Day or later than 5:00 p.m. (New York time) on any date and
earlier than 11:59 p.m. (New York time) on such date, (c) the Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:

 

Boxlight Corporation
1045 Progress Circle
Lawrenceville, GA 30043
Telephone: (404) 891-1122
Email: michael.pope@boxlight.com
Attention: Michael Pope, President

 

With a copy (which shall not constitute notice) to:

 

Michelman & Robinson, LLP

10880 Wilshire Boulevard, 19th floor

Los Angeles, CA 90024

(310) 299-5500

Email: sweiss@mrllp.com

Attention: Stephen A. Weiss, Esq.

 

31

 

 

If to the Investor:

 

Lind Global Macro Fund, LP
c/o The Lind Partners LLC
444 Madison Avenue, Floor 41
New York, NY 10022
Telephone: (646) 395-3931
Email: jeaston@thelindpartners.com and

notice@thelindpartners.com
Attention: Jeff Easton

 

With a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Telephone: (617) 951-8211
Email: bryan.keighery@morganlewis.com
Attention: Bryan S. Keighery

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

11.3 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby.

 

11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without reference to
principles of conflict of laws or choice of laws.

 

11.5 Jurisdiction and Venue. Any action, proceeding or claim arising out of, or
relating in any way to this Agreement shall be brought and enforced in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York. The Company and the Investor irrevocably
submit to the jurisdiction of such courts, which jurisdiction shall be
exclusive, and hereby waive any objection to such exclusive jurisdiction or that
such courts represent an inconvenient forum. The prevailing party in any such
action shall be entitled to recover its reasonable and documented attorneys’
fees and out-of-pocket expenses relating to such action or proceeding.

 

11.6 WAIVER OF RIGHT TO JURY TRIAL. THE COMPANY AND THE INVESTOR HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

 

32

 

 

11.7 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.

 

11.8 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

11.9 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Investor.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

11.10 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

11.11 Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of and be enforceable by, the Company and the Investor and their
respective successors and assigns. The Company may not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Investor. The Investor may assign any or all of its rights under this Agreement
to any Person to whom the Investor assigns or transfers any Securities, provided
such transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Investor” and such
transferee is an accredited investor.

 

11.12 No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

11.13 Further Assurances. Each party hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

11.14 Counterparts. This Agreement may be executed in two identical
counterparts, both of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. Signature pages delivered by facsimile or e-mail
shall have the same force and effect as an original signature.

 

11.15 Specific Performance. The Company acknowledges that monetary damages alone
would not be adequate compensation to the Investor for a breach by the Company
of this Agreement and the Investor may seek an injunction or an order for
specific performance from a court of competent jurisdiction if (a) the Company
fails to comply or threatens not to comply with this Agreement or (b) the
Investor has reason to believe that the Company will not comply with this
Agreement.

 

[Signature Page Follows]

 

33

 

 

IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
Agreement as of the date first set forth above.

 

COMPANY:   INVESTOR:           BOXLIGHT CORPORATION   Lind GLOBAL MACRO FUND, lP
          By: /s/ Michael Pope                                            By:
/s/ Jeff Easton              Name: Michael Pope   Name: Jeff Easton Title:
Presdient   Title: Managing Director

 

[Signature Page of Securities Purchase Agreement

 

 

 

 

EXHIBIT A

 

FORM OF SECURITY AGREEMENT

 

[See attached]

 

 

 

 

EXHIBIT B

 

FORM OF INTERCREDITOR AGREEMENT

 

[See attached]

 

 

 

 

EXHIBIT C

 

RESTATED 2019-1 NOTE

 

[See attached]

 

 

 

 

EXHIBIT D

 

RESTATED 2019-2 NOTE

 

[See attached]

 

 

 



 

EXHIBIT E

 

FORM OF NOTE

 

[See attached]

 

 

 